MacLEAN, J.
In this action for the rental of certain premises foi the month of March, 1903, the agent of the plaintiff testified that the defendant’s tenancy was for the year May 1, 1902, to May 1, 1903, and that he was in occupation during part of March; the defendant and his wife testified that the hiring was from month to month, and that they moved out in February; thus presenting a question of fact which the learned justice has resolved in favor of the plaintiffs, and in whose favor the evidence predominated.
Judgment affirmed,, with costs to the respondents. All concur.